Citation Nr: 1803690	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction to include as secondary to Type II diabetes mellitus.  


REPRESENTATION

The Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 




INTRODUCTION

The Veteran had active service from April 1967 to February 1970, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previsouly remanded in July 2016 so that the Veteran could have updated VA examinations on his claims for service connection.  The agency of original jurisdiction (AOJ) scheduled the Veteran for examinations; however, the Veteran failed to confirm his examination appointments and, therefore, he did not attend them.  Therefore, the Board finds that the AOJ substantially complied with the prior remand order. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development must be completed regarding the Veteran's claim for diabetes mellitus, secondary to conceded herbicide exposure and for erectile dysfunction, claimed as secondary to diabetes, prior to adjudication by the Board.  

The Board notes that the Veteran underwent a VA examination in October 2011 in connection with his claims.  The VA examiner did not diagnose diabetes, but did diagnose impaired fasting glucose.  This examination also found that the Veteran's erectile dysfunction was not a result of or otherwise caused by the impaired fasting glucose because the erectile dysfunction predated the diagnosis by many years and there was no evidence of aggravation.  

Since this examination, the Veteran has suggested in his January 2012 VA Form 9 that he has current evidence of diabetes, with symptoms of diabetes including high A1C readings and associated erectile dysfunction.  Specifically, the Veteran asserts that his glucose levels and current physical condition "shows episodes of [diabetes]."

In updated VA records from the Veteran's treating opthamologist, the Veteran carries a diagnosis of borderline diabetes, but the Veteran's A1C levels do not rise to the level required for a diabetes diagnosis.  

Further, regarding the Veteran's claim of erectile dysfunction, claimed as secondary to diabetes, while there are no complaints of erectile dysfunction in the Veteran's service treatment records, there is a note in those records dated July 1969 that provides the following information: "Diagnosis: Urethritis Acute, due to Gonococcus (#0303); line of duty, not due to own misconduct."  This evidence is relevant to the question of whether erectile dysfunction may be directly connected to service, not just as secondary to a diagnosis of diabetes mellitus. 

While the Veteran was scheduled for examinations on his claims for service connection, he did not timely reserve an appointment.  However, the Board finds that an examination is still necessary to adjudicate the Veteran's claims. 

Therefore, given the Veteran's contentions of current issues with diabetes since the October 2011 VA examination, coupled with his conceded herbicide exposure, further development is necessary.  Because a current diagnosis of Type II diabetes is necessary to grant service connection for such diabetes based on herbicide exposure under 38 C.F.R. §§ 3.307, 3.309, the Board finds it appropriate to obtain additional treatment records and obtain another examination.  Such examination should address whether he currently meets the criteria for Type II diabetes, but if this diagnosis is not shown, should also address whether he still has impaired fasting glucose that is related to service (including herbicide exposure) on a direct basis.  See Combee v Brown, 34 F.3d 1039, 1043 (Fed Cir 1994).  As the claimed erectile dysfunction is intertwined with the diabetes claim, such examination should address the etiology of the claimed erectile dysfunction as well as the diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify all sources of treatment for his claimed Type II diabetes and erectile dysfunction disorders, including the treatment referenced in his January 2012 substantive appeal and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  If requests for any private or non-VA government treatment records are not successful, inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of this claim.  

2.  Schedule the Veteran for a VA examination for the purpose of determining the nature, etiology and severity of his diabetes and erectile dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran meets the criteria for a current diagnosis of Type II diabetes.  The examiner is advised that the Veteran's exposure to herbicide is established as he served in Vietnam.  

(b)  If the Veteran is not shown to meet the criteria for a diagnosis of Type II diabetes, but still has a diagnosis of impaired fasting glucose, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) it began during or is causally related to service, to include whether it was caused by his herbicide exposure.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction began during or is causally related to service, to include whether it was a) due to the gonococcus diagnosis in service; or b) caused or aggravated by diabetes mellitus (if diagnosed) and/or impaired fasting glucose.  

The examiner should provide a comprehensive rationale for each opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.   

3.  Finally, readjudicate the Veteran's service connection issues based on the entire record.  If the benefits sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




